Citation Nr: 0017098	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-03 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to service connection for left shoulder, right 
knee, and left knee disorders.

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease, currently rated 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1959 to February 
1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision that denied service 
connection for left shoulder, right knee, and left knee 
disorders, and denied an increased evaluation for the 
service-connected low back disability (rated 20 percent).



FINDINGS OF FACT

1.  There is no competent (medical) evidence linking the 
veteran's left shoulder, right knee, and left knee 
conditions, first found in the 1990's, to an incident of 
service or to a service-connected disability.

2.  The low back condition is manifested primarily by mild 
limitation of motion, painful motion, tenderness in the area 
of the paravertebral muscles of the lumbar spine, multi-level 
degenerative disc disease demonstrated with CT (computed 
tomography), and slight increase in lumbar lordosis that 
produce no more than moderate functional impairment; severe 
limitation of motion, neurological deficits, weakness, 
incoordination or other symptoms that produce severe 
functional impairment are not found.


CONCLUSIONS OF LAW

1.  The claims for service connection for left shoulder, 
right knee, and left knee disorders are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased evaluation for lumbosacral 
strain with degenerative disc disease are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Code 5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for Left Shoulder, Right Knee, and 
Left Knee Disorders


The veteran had active service from February 1959 to February 
1963.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for left shoulder, right knee, and 
left knee disorders; that is, evidence which shows that the 
claims are plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  "The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection is in effect for the low back disability 
being considered in this appeal, and peptic ulcer.  The 
peptic ulcer is rated 10 percent disabling.

Service medical records show the veteran underwent an 
enlistment examination in February 1959.  He complained of 
cramps in his legs.  A knee disorder was not found.  In 
September 1961, he was seen for leg aches and treated with 
Ace bandages to the knee.  No further treatment was provided 
for knee problems in service.  On a report of medical history 
completed at the time of his medical examination for 
separation from service in January 1963, he complained of 
cramps in his legs and of swollen or painful joints.  Left 
shoulder or knee disorders were not found on examination at 
that time.  Nor do the other service medical records reveal 
the presence of such disorders.

The post-service medical records do not reveal the presence 
of left shoulder, right knee, and left knee disorders, 
including arthritis of these joints, until the 1990's.  These 
records do not link these disorders to an incident of service 
or to a service-connected disability.  A claim for service 
connection for a disability is not well grounded where there 
is no medical evidence linking the claimed disability to an 
incident of service or service-connected disability.  Caluza, 
7 Vet. App. 498.

A private medical report dated in April 1999 notes that the 
veteran has arthritis of the left shoulder and knees that is 
similar to the arthritis in his low back.  While this 
evidence reveals that the arthritis of the veteran's various 
joints is similar in nature, it does not causally relate the 
arthritis of the left shoulder and knees to the arthritis of 
the low back or to a service-connected disability.  The 
report of the veteran's VA medical examination in August 1998 
notes that the veteran's arthritis of various joints is 
related in term of nature, and that there is no injury and no 
underlying process in the back itself that generated or 
caused the problems with the veteran's knees and left 
shoulder.

Statements and testimony from the veteran are to the effect 
that the service-connected low back condition, including 
arthritis, caused the arthritis of the left shoulder and 
knees, but this lay evidence is not sufficient to support a 
claim for service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the disorders of the left shoulder and knees, first 
found in the 1990's, to an incident of service or to a 
service-connected disability.  Hence, the claims for service 
connection for left shoulder, right knee, and left knee 
disorders are not plausible, and the claims are denied as not 
well grounded.



II.  Increased Evaluation for Lumbosacral Strain with 
Degenerative Disc Disease


A.  Factual Background

Service medical records show that the veteran was seen for 
low back problems.

A January 1972 RO rating decision granted service connection 
for lumbosacral strain.  This condition was rated 
zero percent disabling, effective from September 1971.

A private medical report shows that the veteran was examined 
in February 1996.  The assessment was classic facet joint 
related pain with a classic deep, boring ache in the 
paraspinous muscles that share the innervation at the facet 
joint.  The veteran did not have signs of radicular 
neuropathic component to the pain.  Following an April 1996 
VA examination, the disability evaluation was increased to 10 
percent.  

A VA medical report shows that the veteran underwent 
myelogram and CT of the lumbar spine in January 1997 because 
of low back pain.  The most significant abnormality was 
degenerative listhesis at L4-5 producing mild to moderate 
level narrowing; foraminal narrowing at this level, left more 
than right; and milder degenerative changes at the other 
levels.

A report of the veteran's VA medical examination in March 
1997 notes that the veteran had functional loss due to low 
back pain.  It was noted that there was no neurological 
involvement and that a CT of the spine in January 1997 had 
revealed multi-level degenerative disc disease throughout the 
entire lumbosacral spine.  The diagnosis was history of 
lumbosacral strain and mild degenerative disc disease 
throughout the lumbosacral spine with evidence of 
exacerbation by the type of occupation he had (vacuum cleaner 
demonstrator) and any type of strenuous physical work.

A March 1997 RO rating decision reclassified the low back 
condition to include degenerative disc disease and increased 
the evaluation from 10 to 20 percent.  The 20 percent 
evaluation was effective from February 1996.

VA medical reports show that the veteran was treated and 
evaluated for low back problems in the late 1990's.  The more 
salient medical reports with regard to his claim for a higher 
rating for the low back condition are discussed in the 
following paragraphs.

VA medical reports of the veteran's treatment in the 1990's 
reveal a history of low back pain.  It was noted that he had 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine.  A report of treatment in July 1998 
notes his complaints of low back pain for several years that 
was progressively worsening.  Examination of the low back 
revealed mild decrease in anterior flexion.  Strength in the 
lower extremities was 5/5.  Deep tendon reflexes were within 
normal limits.  Sensory examination was intact.  There was no 
tenderness in the low back area.  The assessment was 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine. 


The veteran underwent a VA medical examination in August 
1998.  He complained of progressively worsening pain that 
tended to localized in the low back with some radiation 
toward the left hip and buttock region, and occasionally down 
the left leg.  He walked with a slightly flexed lumbar spine 
and his posture was slightly stooped.  There was no outward 
evidence of deformity of the lumbar spine.  There was some 
slight increase in lumbar lordosis.  Forward flexion of the 
lumbar spine was to 90 degrees, extension was to neutral, 
right lateral flexion was to 20 degrees, and left lateral 
flexion was to 10 degrees.  He complained of pain on all 
ranges of motion.  The impression was back pain secondary to 
degenerative disc and spondylolisthesis at L4-L5, and 
degenerative changes.  It was noted that the veteran's 
disabilities, including the low back disability, affected his 
ability to do certain activities, such as heavy lifting and 
sitting for long periods of time.  


The veteran testified at a hearing in March 1999.  His 
testimony was to the effect that he had chronic low back pain 
with radiation.

A report of the veteran's VA outpatient treatment in April 
1999 shows the presence of mild paravertebral tenderness on 
examination of the back.  There was no trigger point 
tenderness.


B.  Legal Analysis

The veteran's claim for an increased evaluation for the 
service-connected low back condition is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

Statements and testimony from the veteran are to the effect 
that he has low back pain with radiation and other symptoms 
that warrant a higher rating for his service-connected low 
back condition.  While the medical evidence notes his 
complaints of low back pain with radiation, it does not show 
radiation with his back pain, but rather indicates the pain 
tends to be localized in the low back area.  Nor does the 
medical evidence reveal the presence of any neurological 
deficits associated with the veteran's low back condition.

The medical evidence, however, does show that the veteran has 
tenderness in the paravertebral muscles of the lumbar spine 
as noted on the report of his treatment in April 1999.  This 
tenderness was reported to be mild, and it is not always 
demonstrated as indicated by the report of his VA treatment 
in July 1998 and medical examination in August 1998.  The 
report of this latter examination indicates the presence of 
moderate limitation of motion of the lumbar spine, but the 
report of his treatment in July 1998 indicates no more than 
mild limitation of motion of the lumbar spine.  The report of 
the August 1998 medical examination also reveals slight 
increase in lumbar lordosis and the overall medical evidence 
clearly shows the presence of multi-level degenerative disc 
disease throughout the lumbosacral spine.  The report of the 
August 1998 VA medical examination shows that the veteran's 
low back condition produces some functional impairment by 
preventing him from performing various functions, such as 
heavy lifting and sitting for long periods.  Under the 
circumstances, the Board finds that the overall evidence 
supports the assignment of a 20 percent evaluation for the 
veteran's service-connected low back disability based on 
moderate functional impairment caused by pain and the other 
symptoms with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, dealing with functional impairment due to 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The 20 percent evaluation for the low back disability may be 
assigned under diagnostic code 5292, 5293 or 5295, but only 
one evaluation is appropriate in order to avoid the 
pyramiding of disabilities.  38 C.F.R. § 4.14 (1999).  The 
overall evidence does not show the presence of limitation of 
motion of the low back, associated neurological deficits, 
weakness, incoordination or other symptoms that produce more 
than moderate functional impairment to support a higher 
rating for the low back disabilities under any of these 
diagnostic codes with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Deluca, 8 Vet. App. 202.

The preponderance of the evidence is against the claim for an 
increased evaluation for the service-connected low back 
disability, and the claim is denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

The claims for service connection for left shoulder, right 
knee, and left knee disorders are denied as not well 
grounded.

An increased evaluation for lumbosacral strain with 
degenerative disc disease is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

